            Case 2:18-cv-02138-KJD-DJA Document 28
                                                27 Filed 04/29/20
                                                         04/28/20 Page 1 of 2




 1 NATALIE C. LEHMAN, ESQ.
     Nevada Bar No. 12995
 2 FIDELITY NATIONAL LAW GROUP
     8363 West Sunset Road, Suite 120
 3 Las Vegas, Nevada 89113
     Tel: (702) 667-3000
 4 Fax: (702) 938-8721
     Email: natalie.lehman@fnf.com
 5 Attorneys for Plaintiff Leaderone Financial Corp
 6                             UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA

 8    LEADERONE FINANCIAL CORPORATION,
 9                           Plaintiff,                                                  DJA
                                                             Case No.: 2:18-cv-02138-KJD-CWH
10    vs.
      U.S. DEPARTMENT OF JUSTICE; JOSEPH H.             STIPULATION AND ORDER TO
11    RAMIREZ; DOES I-X; and ROE                        EXTEND TIME FOR DEFENDANT
12    CORPORATIONS 1 –X,                                JOSEPH H. RAMIREZ TO RESPOND TO
                              Defendants.               PLAINTIFF’S MOTION FOR LEAVE TO
13                                                      AMEND COMPLAINT AND MOTION TO
                                                        SUBSTITUTE PLAINTIFF
14                                                      (First Request)
15
16          Plaintiff Leaderone Financial Corporation (hereinafter “Leaderone”), by and through its
17 attorneys of record, Natalie C. Lehman, Esq. of the law firm Fidelity National Law Group, and
18 Defendant Joseph H. Ramirez, by and through his counsel of record, Elizabeth S. Ashley, Esq., of the
19 law firm Ashley Law, hereby jointly submit this stipulation and order to extend Defendant Joseph H.
20 Ramirez’s deadline to file his response to Plaintiff’s Motion to Amend the Complaint (ECF No. 26)
21 and Motion to Substitute Plaintiff (ECF No. 25), from April 30, 2020 to May 15, 2020.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
           Case 2:18-cv-02138-KJD-DJA Document 28
                                               27 Filed 04/29/20
                                                        04/28/20 Page 2 of 2




 1 The parties have requested this extension in order to allow both sides time to evaluate a current
 2 and pending settlement offer, which was just made earlier this week. This is the parties’ first
 3 request for an extension of this deadline, and is not intended to cause any delay or prejudice to
 4 any party.
 5 DATED this 28th day of April, 2020.
      FIDELITY NATIONAL LAW GROUP                 ASHLEY LAW
 6     /s/ Natalie C. Lehman                      /s/ Elizabeth S. Ashley
 7    NATALIE C. LEHMAN, ESQ.                     ELIZABETH S. ASHLEY
      Nevada Bar No. 12995                        Nevada Bar No. 7501
 8    8363 West Sunset Road, Suite 120            2470 St. Rose Parkway, Suite 110
      Las Vegas, Nevada 89113                     Henderson, Nevada 89074
 9    (702) 667-3003
      Natalie.Lehman@fnf.com                      (702) 837-6605
      Attorneys for Leaderone                     elizabeth@elizabethashleylaw.com
10
                                                  Attorney for Joseph H. Ramirez
11
12                                            ORDER
13         Based upon the stipulation of the parties, and good cause appearing,
14         IT IS SO ORDERED.
15         Dated
           DATED thisthis
                      ____  dayday
                          29th  of _________2020.
                                    of April, 2020.
16
17                                         ______________________________________
                                           UNITED STATES MAGISTRATE JUDGE
18                                                                    DJA
                                           Case No. 2:18-cv-02138-KJD-CWH
19
20
21
22
23
24
25
26
27

                                                      2
